Citation Nr: 0620987	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel





INTRODUCTION

The veteran had active duty service from February 1964 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2001 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The claim was remanded 
to the RO in June 2004 for additional development.  The claim 
has now been returned to the Board for further appellate 
consideration.  

In May 2006, the Board received an unsigned document from the 
veteran indicating that there was more information or 
evidence to give to VA for substantiation of the claim.  
However, to date none has been received.  The veteran was 
notified of the certification of this case to the Board on 
April 3, 2006.  As he has not submitted any additional 
evidence within 90 days of certification, the Board will 
proceed with a decision on this matter.  38 C.F.R. § 20.1304 
(2005).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD does not result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  The veteran's PTSD, which is his only service-connected 
disability and is being rated 50 percent disabling, does not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005). 

2.  A total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in July 2003, August 2003, and 
September 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
he has that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, the May 2002 Statement of the Case 
(SOC), as well as July 2002, September 2003, February 2004, 
and January 2006 Supplemental SOCs.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As mentioned previously, he 
indicated that he would be submitting additional evidence.  
However, he failed to do so within 90 days of certification 
of his appeal to the Board.  38 C.F.R. § 20.1304. As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as in the 
present case, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The criteria for evaluating PTSD are as follows:


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; Social Security Administration (SSA) records; and 
private medical evidence.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After thorough review of the evidence of record, the Board 
finds that the veteran's PTSD does not warrant a higher 
rating of 70 percent and that entitlement to TDIU should be 
denied.  The Board will first address each criteria for a 70 
percent rating.

Review of the medical records indicates that although the 
veteran has endorsed suicidal thoughts in the past, suicidal 
ideation has primarily been absent.  It is noted that on VA 
outpatient psychiatric evaluation in June 2002, the veteran 
reported that he had had chronic suicidal thoughts for 
several years.  However, it is also noted that on VA 
examination in August 2001 and outpatient VA treatment report 
just three months earlier, in March 2002, he denied having 
suicidal ideation.  On VA examination in August 2004, he 
reportedly endorsed suicidal ideation, but indicated that the 
last time he had felt suicidal was a couple of years ago.  
Suicidal ideation was also denied on outpatient treatment 
reports in August 2004, June 2005, and July 2005.  The Board 
also notes that although in June 2002, the veteran reported 
chronic suicidal thoughts, he denied any active suicidal 
ideation.  Based on this evidence, it appears that there may 
have been brief period of passing suicidal thoughts, per the 
veteran's reports; however, suicidal ideation has primarily 
been absent.  

With regard to impairment in speech, the Board notes that an 
October 2004 letter signed by the veteran's group therapy 
provider, and cosigned by his treating psychiatrist, noted 
that the veteran had intrusive thoughts and flashbacks that 
often interfered with his ability to communicate effectively.  
However, there is no medical report (other than this October 
2004 letter), which would indicate that he had illogical, 
obscure, or irrelevant speech.  On VA examination in August 
2001, the only irregularity with speech was that he spoke 
with an anxious tone.  A June 2002 treatment report noted 
that speech was within normal limits, but (as in August 2001) 
with anxious tone.  On August 2004 VA examination, the only 
irregularity noted was that his rate and flow of speech was 
somewhat slowed.  However, an August 2004 outpatient 
treatment report indicated that speech was spontaneous with 
normal rate, rhythm, and volume, and there was no abnormal 
use of words.  Also, thought process was linear, not 
tangential.  In June 2005, his speech was again noted to be 
spontaneous, normal rate, rhythm, and volume, and there were 
no abnormal use of words.  Again, thought process was linear, 
not tangential.  In short, the evidence of record does not 
document any objective evidence of speech intermittently 
illogical, obscure or irrelevant.  

Likewise, the medical evidence of record does not document 
any obsessional rituals which interfere with routine 
activities.

As to near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the Board first notes that the veteran's 
depression is indicated to be secondarily caused by his 
general medical condition (e.g., his nonservice-connected 
back disorder).  As to any panic, it is noted that he is 
reported to have a general state of anxiety.  Medical records 
note that he has severe anxiety and the question of the 
existence of a panic disorder has also been raised, though it 
has not been specified whether the anxiety and panic are due 
to his PTSD, back disorder, or other condition.  Regardless, 
the Board does not find that the evidence supports a finding 
that he is unable to function independently, appropriately, 
and effectively due to near-continuous panic.  The record 
indicates that he generally has problems in crowds and tends 
to isolate himself.  He lives by himself and appears to take 
care of his needs.  Although the October 2004 letter 
(previously referenced) indicated that he had intrusive 
thoughts and flashbacks that interfered with his ability to 
perform tasks of daily living, VA examination in August 2004 
noted that he was in fact able to maintain his activities of 
daily living.  Other treatment records and examination 
records do not provide evidence of inability to care for his 
activities of daily living.  Though he has reported incidents 
of panic attacks where he has required hospitalization, 
review of the record in its entirety does not support a 
finding of an inability to function independently, 
appropriately and effectively, due to near-continuous panic.  

With regard to spatial disorientation, the Board notes that 
the October 2004 letter indicates that the veteran had 
significant periods of disorientation.  This is completely at 
odds with all other VA medical records which specifically 
indicated that objective findings showed that the veteran was 
oriented.  It appears that this assertion of disorientation 
may have been from veteran's self-reported history, which is 
simply not supported by the objective findings.  The Board 
must point out that the veteran's reliability as a historian 
is somewhat questionable, as will be discussed further below.  
Given this questionable reliability, as well as the lack of 
any objective findings of spatial disorientation, the Board 
finds that the record does not support a finding of the 
existence of this symptom.      

As for neglect of personal appearance and hygiene, the 
evidence of record simply does not show the existence of this 
symptom.  The VA examinations and treatment reports do not 
make any mention of compromised personal appearance or 
hygiene.

As to inability to establish and maintain effective 
relationships, the Board specifically notes that the veteran 
has been in a relationship for several years, and that he 
resides with his partner on the weekends.  He also maintains 
good relations with two neighbors as well as some of his PTSD 
group members.  He clearly is able to maintain some, albeit 
limited, effective relationships.

The requirements for a 70 percent rating include difficulty 
adapting to stressful circumstances.  The October 2004 letter 
reports that the veteran had very low tolerance for stresses 
of daily life. A June 2005 VA treatment report states that he 
had very low frustration tolerance.  A July 2005 treatment 
report also notes that he admitted to poor frustration 
tolerance.  In addition, the requirements for a 70 percent 
rating include impaired impulse control.  The October 2004 
letter indicates that the veteran had impulsive behavior and 
unprovoked outbursts of anger.  Other outpatient treatment 
records also document that impulsivity was high.  Again, 
these appear to be the veteran's self-reported history, which 
is of questionable reliability.

Specifically, it is noted that on VA examination in August 
2001, the veteran denied having any history of substance 
abuse.  However, as the examiner noted, his medical records 
clearly established the fact that he had been admitted for 
alcohol detoxification.  It is also noted that on August 2004 
and June 2005 VA treatment reports, his treating psychiatrist 
indicated that his reliability as an informant was only fair.  
Given these findings, as well as some of the contradictory 
reports mentioned above (e.g., significant periods of 
disorientation reported on October 2004 letter, when the 
objective findings do not show any disorientation 
whatsoever), in a case where a psychiatric disability is 
involved, where the information relied upon is primarily 
obtained through the veteran's self-reports, the Board is 
reluctant to accept his assertions of the existence of these 
symptoms, without any objective evidence to support these 
self-reports.  

The Board must also point out that VA medical records report 
that because of PTSD, the veteran had had an unstable work 
history, severe limitations to his ability to function both 
occupationally and socially, and that his level of 
functioning had not permitted him to maintain a job.  Yet, 
review of the veteran's extensive SSA records, which include 
medical records dating as far back as the 1970's, do not show 
treatment for or diagnosis of PTSD.  These records indicate 
that his inability to work was solely due to his nonservice-
connected back disorder.  It is particularly noted that he 
had made some reference to anxiety and depression in 
conjunction with his claim for SSA benefits in August 1995.  
It is also noted that his private treatment records 
associated with his SSA records indicate that he was 
prescribed Valium.  However, when contacted by SSA 
representatives regarding a psychiatric impairment, he 
specifically stated that the anxiety and depression were 
normal responses to his chronic back pain.  Again, these 
contradictory allegations raise doubt as to the reliability 
of the veteran's assertions as to his PTSD-related symptoms.  
In short, the Board finds that the evidence does not support 
a finding that the veteran's PTSD is of such severity to 
warrant a 70 percent rating.  

Further, the Board finds that the evidence does not support a 
finding that PTSD renders the veteran unemployable.  
Applicable regulation provides that total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

Rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

The veteran's only service-connected disability is PTSD, 
which is being evaluated as 50 percent disabling.  Thus, he 
does not meet the criteria for consideration under 38 C.F.R. 
§ 4.16(a).  Further, the record does not substantiate the 
assertion that he is (or was) rendered unemployable as a 
result of his PTSD; therefore, referral under 38 C.F.R. 
§ 4.16(b) is not warranted.  Though the veteran reported that 
while he was working, he had problems getting and keeping 
jobs because of his PTSD, as explained above, the medical 
evidence does not support this assertion.  Further, the 
currently, his disability is not shown to be of such severity 
that it would render him unemployable.   

The Board notes that in recent years, the veteran has been 
assigned Global Assessment of Functioning (GAF) scores 
ranging between 45 and 55.  A GAF of 41 to 50 signifies, 
among other things, serious impairment in occupational 
functioning, such as inability to keep a job.  It must be 
pointed out that these GAF scores not only account for his 
PTSD related problems, but also problems unrelated to his 
PTSD, such as  his depression (which is reported to be due to 
his general medical condition).  Further, this score is 
partly based on symptoms as reported by the veteran himself, 
the existence or severity of some of which, as explained 
above, appear to be contradictory.  In short, the record does 
not support the veteran's assertion that his PTSD renders him 
unemployable.  Thus, the appeal is denied.  



ORDER

An increased rating for PTSD is denied.

A total rating due to individual unemployability is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


